—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in ordering him to pay restitution without conducting a hearing. At sentencing, the court indicated that it was in possession of a receipt submitted by the victim regarding her out-of-pocket expenses in repairing damage to her house caused by defendant. Defense counsel agreed that the amount was "substantiated by the receipts” and declined the court’s offer to conduct a hearing. Thus, defendant conceded the facts necessary to establish the amount of restitution (see, People v Consalvo, 89 NY2d 140, 145; People v Serafini, 213 AD2d 1066, lv denied 85 NY2d 980; cf., People v Barnett, 237 AD2d 917) and did not seek the hearing that he was entitled to by law (see, People v Serafini, supra, at 1067; People v Lugo, 191 AD2d 648).
We have considered the remaining contention of defendant *939and conclude that it is without merit. (Appeal from Judgment of Erie County Court, Drury, J.—Attempted Burglary, 2nd Degree.) Present—Denman, P. J., Green, Lawton, Balio and Fallon, JJ.